In consolidated actions inter alla for a judgment declaring unconstitutional a by-law of the Hempstead Eire Department, regulating facial hair and its length of members of said Department, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered July 14, 1972, which dismissed the complaint, after a nonjury trial. Judgment reversed, on the law, with costs to respondents, and it is declared that the subject by-law is constitutional and valid. Special Term correctly determined that the attack upon the constitutionality and validity of the subject by-law had no merit and properly sustained the validity of the by-law. However, Special Term was in error in dismissing the complaint merely because plaintiffs were not entitled to a declaration in their favor. A declaration should have been made in favor of defendants {Langa v. Wagner, 11 N Y 2d 317). Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur. [70 Misc 2d 603.]